IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41487
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ANTONIO RAMIREZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-409-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Antonio Ramirez moves for leave to withdraw as appointed counsel

pursuant to Anders v. California, 386 U.S. 738 (1967).   Ramirez

has filed a response.

     In his response, Ramirez raises the following issues:

1) the indictment is insufficient because it failed to charge

every element of the 8 U.S.C. § 1326 offense; 2) the indictment

is insufficient because it fails to allege Ramirez’s prior felony

conviction; 3) Ramirez was not provided access to his country’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41487
                                 -2-

consul pursuant to the Vienna Convention; 4) Ramirez did not

receive an adjustment to his sentence for his acceptance of

responsibility; and 5) the court erred by not departing downward

from the guideline range.

     Our independent review of the appellate record and of the

possible issues raised by counsel and by Ramirez reveals no

nonfrivolous issue.

     The motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.